Exhibit 10.1
CAP TRANSACTION CONFIRMATION




To:                          Standard Parking Corporation ("Counterparty")
Attention: G. Marc Baumann
Telephone: (312) 274-2199
Email:   mbaumann@standardparking.com
 
From:                      Wells Fargo Bank, N.A. ("Wells Fargo")
Telephone: (415) 222-2216
Fax: (415) 986-2604
Email: DerivativeDocGroup@wellsfargo.com
 
Ref. No:                  367408
 
Date:                      March 1, 2010
 
Dear G. Marc Baumann:


The purpose of this letter agreement (the “Confirmation”) is to confirm the
terms and conditions of the transaction ("Transaction") entered into between
Wells Fargo Bank, N.A. ("Wells Fargo") and Standard Parking Corporation, a
Delaware corporation ("Counterparty"). This Transaction is effective at, and as
of 12:01 a.m., California time, on the Trade Date specified below.


1.       The parties agree that the Transaction to which this Confirmation
relates shall be governed by an ISDA Master Agreement (without a Schedule), in
the pre-printed form of the 1992 ISDA Master Agreement (Multicurrency-Cross
Border) as published by the International Swaps and Derivatives Association,
Inc. (the "Master Agreement"), which is incorporated by reference herein and
deemed to be a single agreement between the parties governing this Transaction
and deemed to have been entered into by the parties on or prior to the date of
this Transaction.  All provisions contained or incorporated by reference in the
Master Agreement shall govern this Confirmation except as expressly modified
herein or unless later superseded by a master agreement that incorporates a
negotiated Schedule thereto between the parties that covers this Transaction
(which shall then become the Master Agreement referenced herein).


The Master Agreement, as supplemented by the terms of this Confirmation, the
Definitions incorporated by reference herein (including all documents
incorporated by reference therein) shall constitute a single agreement between
the parties and shall survive termination of this Transaction. For purposes of
such Master Agreement, Second Method and Market Quotation shall apply in respect
to this Transaction.


The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.),
including the Annex to the 2000 Definitions (collectively the "Definitions"),
are incorporated into this Confirmation.  In the event of any inconsistency
between this Confirmation and the Definitions or the Master Agreement, this
Confirmation will govern.    This Confirmation and the Master Agreement will
evidence a complete binding agreement between you and us as to the terms and
conditions of the Transaction to which this Confirmation relates.


2.       For purposes of this Confirmation:


(a)         The provisions of Section 5(a) of the Master Agreement will not
apply to Counterparty following satisfaction of its obligations to make payment
of the Fixed Amount described below;


(b)        The third line of Section 5(a)(i) of the Master Agreement will be
amended by replacing the word  ‘third' with the word 'first';


(c)         The "Cross-Default" provisions of Section 5(a)(vi) of the Master
Agreement will not apply.

 
 

--------------------------------------------------------------------------------

 
March 1, 2010
Page 2



(d)         Credit Event Upon Merger as described in the Master Agreement will
not apply;


(e)         The Automatic Early Termination provision of Section 6(a) of the
Master Agreement will not apply;


(f)          For the purposes of Section 6(e) of the Master Agreement, Set-off
will not apply;


(g)         This Confirmation will be governed by and construed in accordance
with the laws of the State of New York, other than any principles therein of
conflicts of laws (other than Sections 5-1401 and 5-1402 of the General
Obligations Law of New York which shall apply hereto and thereto).


3.       The terms of the particular Transaction to which this Confirmation
relates are as follows:
 
Notional Amount:                                 USD 25,000,000.00
Trade Date:                                           February 22, 2010
Effective Date:                                      March 31, 2010
Termination Date:
June 29, 2013, subject to adjustment in accordance with the Modified Following
Business Day Convention.

 
 Fixed Amounts
Fixed Payer:                          See table below
Fixed Amount Payer
Payment Dates:                    See table below
Fixed Amounts:                    See table below

 
Fixed Amount Payer
Fixed Amount Payer Payment Date
Fixed Amount
Counterparty
02/24/2010
USD 403,000.00



Floating Amounts
Floating Rate Payer:           Wells Fargo
 
Cap Rate:                               3.25%
 
Floating Rate Payer
 
Payment Dates:
The last day of each March, June, September, and December, beginning with June
30, 2010, continuing up to and including the Termination Date, subject to
adjustment in accordance with the designated Business Day Convention.



Floating Rate Option:          USD-LIBOR-BBA
Designated Maturity:          3 Month
Spread:                                   None
Floating Rate Day
Count Fraction:                    Actual/360
Floating Rate for
Initial Calculation
Period:                                  To be determined.
 
Reset Dates:
The first day of each Floating Rate Payer Calculation Period or Compounding
Periods if applicable.




 
Rate Cut-off Date:
Not Applicable.


 
 

--------------------------------------------------------------------------------

 
March 1, 2010
Page 3

Method of Averaging:
Not Applicable.

Compounding:                      Not Applicable
Business Day
Convention:                           Modified Following
Business Days:                                    London and New York City
Credit Support Document:                 Not Applicable.
Credit Support Provider for
Party B:                                                 Not Applicable.
 Account Details:
Payments due to
 
Party A:
Counterparty will wire payment(s) to the following account:

Bank Name: Wells Fargo Bank, N.A.
ABA Number: 121000248
Account Name: Wells Fargo Bank, N.A.
Account Number: 4375691755
Reference: 367408

 
Payments due to
 
Party B:
Wells Fargo will wire payment(s) to the following account:

Bank Name: Wells Fargo Bank, N.A.
ABA Number: 121000248
Account Name: Standard Parking Corporation
Account Number: 4945062693

 
  Calculation Agent:                            Wells Fargo




4.       Special Provisions:                     Not Applicable.


5.       Relationship Between Parties:


Each party represents to the other party that:


(a)         Non-Reliance.  It is acting for its own account, and it has made its
own independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into this Transaction; it being understood that
information and explanations related to the terms and conditions of this
Transaction shall not be considered investment advice or a recommendation to
enter into this Transaction. It has not received from the other party any
assurance or guarantee as to the expected results of this Transaction.


(b)        Evaluation and Understanding.  It is capable of evaluating and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the financial and
other risks of this Transaction.


(c)        Status of Parties.  The other party is not acting as a fiduciary or
an advisor for it in respect of this Transaction.


(d)        Risk Management.  It has entered into this Transaction for the
purpose of (i) managing its borrowings or investments, (ii) hedging its
underlying assets or liabilities or (iii) in connection with its line of
business.

 
 

--------------------------------------------------------------------------------

 
March 1, 2010
Page 4

(e)        Agreement to Deliver Documents.  Concurrently with execution and
delivery of this Confirmation, Counterparty agrees to provide Wells Fargo any
form, document or certificate providing names and signatures of authorized
parties on behalf of Counterparty authorized to enter into and deliver the
Confirmation.


 (f)        Addresses for Notices.  For the purpose of Section 12(a) of the
Master Agreement, address for notices or communication to Wells Fargo and
Counterparty shall be as follows:


                                 Wells Fargo:


                                                Wells Fargo Bank, National
Association  - Financial Products
                                                550 California Street, 12th
Floor
                                                MAC A0112-121
                                                San Francisco, California 94104
                                                Telecopy No.: (415) 986-2604
                                                Attention:  Documentation Group
 
                                Counterparty:
 
                                               Standard Parking Corporation
                                               900 North Michigan Avenue, Suite
1600
                                               Chicago, IL 60611
                                               Attention:  Marc G. Baumann
                                               Telephone: (312) 274-2199
 
(g)        Multibranch Party.  For the purpose of Section 10(c) of the Master
Agreement:


                                 Wells Fargo is not a Multibranch Party.


                                 Counterparty is not a Multibranch Party.


 (h)        Severability.  Any provision of this Confirmation which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of the Confirmation or affecting the
validity or enforceability of such provision in any other jurisdiction. The
parties hereto shall endeavor in good faith negotiations to replace the
prohibited or unenforceable provision with a valid provision, the economic
effect of which comes as close as possible to that of the prohibited or
unenforceable provision.


 (i)         WAIVER OF JURY TRIAL.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY TRIAL OR LITIGATION ARISING OUT OF OR IN
CONNECTION WITH ANY TRANSACTION OR THE MASTER AGREEMENT.


6.       Please confirm that the foregoing correctly sets forth the terms of our
agreement by having an authorized officer sign one copy of this telecopy
Confirmation and returning it to us by telecopier to:


Wells Fargo Bank, N.A.
Attention: Documentation Group
Fax: (415) 986-2604
 
 Yours sincerely,


 
 
 

--------------------------------------------------------------------------------

 
March 1, 2010
Page 5
 
Wells Fargo Bank, N.A.

 
By:            /s/ Mark
Khalil                                                      


Name:      Mark Khalil                                           


Its:           Authorized Signatory


Accepted and confirmed as of the Trade Date:




STANDARD PARKING CORPORATION,
a Delaware corporation

 
By:           /s/ G. Marc
Baumann                                                      


Name:      G. Marc Baumann                                           


Its:           Chief Financial Officer